Citation Nr: 1634790	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post bilateral inguinal hernia repair with post-operative groin pain and neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.B.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 19, 1995 to June 7, 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent rating assigned for the service-connected status post bilateral inguinal hernia repair with post-operative groin pain and neuralgia.  

The Veteran and V.B. provided testimony at a hearing before a Decision Review Officer in November 2011.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to attend a Board videoconference hearing on September 1, 2016, at the VA Regional Office Out Base Service Center in West Palm Beach, Florida.  In correspondence received on August 25, 2016, the Veteran requested that his hearing be rescheduled to an RO nearest to his new address in North Carolina.  As videoconference hearings are scheduled by the RO, a remand  is required to reschedule the Veteran for a Board videoconference hearing at the appropriate RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the RO most appropriate to his North Carolina address, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




